Citation Nr: 1632218	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  98-15 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for anxiety reaction with posttraumatic stress disorder (PTSD) and somatizing personality manifestations prior to September 18, 2014.

2.  Entitlement to an effective date earlier than September 18, 2014, for the assignment of a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1944 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in October 1997 and June 2015 by the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

The Board notes, in pertinent part, that the June 2015 rating decision assigned a 70 percent rating for the Veteran's acquired psychiatric disorder and awarded entitlement to a TDIU, both effective from September 18, 2014.  The Veteran has since contended he is seeking a 50 percent rating for his psychiatric disorder from October 2, 1996; a 70 percent rating from 1998; and an earlier effective date for his award of TDIU, also from 1998.  See, e.g., May 2016 Written Brief Presentation.  Accordingly, the Board has construed the appellate issues on the title page to reflect his contentions.  See, e.g., AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before personnel at the RO in October 1998.  A transcript of this hearing is of record.

This appeal has been before the Board and the United States Court of Appeals for Veterans Claims (Court) on multiple occasions.  Most recently, in April 2013, the Board remanded this case for further development.  The case has now been returned to the Board for additional appellate consideration.

FINDINGS OF FACT

1.  From October 2, 1996, the Veteran's acquired psychiatric disorder more nearly approximated considerable impairment in the ability to establish or maintain effective or favorable relationships and considerable industrial impairment.  

2.  From October 1, 1998, the Veteran's acquired psychiatric disorder more nearly approximated severe impairment in the ability to establish or maintain effective or favorable relationships and severe impairment in the ability to obtain or retain employment.  

3.  From October 1, 1998, the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating, but no higher, for anxiety reaction with PTSD and somatizing personality manifestation are met from October 2, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.132, Diagnostic Code 9400 (as in effect prior to November 7, 1996); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130 (2015).

2.  The criteria for a 70 percent rating, but no higher, for anxiety reaction with PTSD and somatizing personality manifestation are met from October 1, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.132, Diagnostic Code 9400 (as in effect prior to November 7, 1996); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130 (2015).

3.  The criteria for a TDIU are met from October 1, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As detailed in statements submitted by his attorney, to include in a May 2016 Written Brief Presentation, the Veteran is seeking a 50 percent rating for his psychiatric disorder from October 2, 1996, as well as a 70 percent rating and assignment of a TDIU from 1998.  For the reasons detailed below, the Board agrees.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  

Legal Criteria and Analysis - Psychiatric Disorder

The Veteran's acquired psychiatric disorder was originally evaluated under Diagnostic Code 9400 (generalized anxiety disorder) pursuant to 38 C.F.R. 
§ 4.132 (prior to November 7, 1996), which employs the General Rating Formula for Psychoneurotic Disorders.  Under the previous regulations, a noncompensable rating was warranted for neurotic symptoms which may somewhat adversely affect relationships with others but which do not cause impairment of working ability.  A 10 percent rating required emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  A 30 percent disability rating was warranted for definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and the psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  The Board notes that, in a precedent opinion dated in November 1993, the VA General Counsel concluded that the term "definite" is to be construed as "distinct, unambiguous, and moderately large in degree," and that it represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VAOGCPREC 9-93.  The Board is bound by this interpretation of the term "definite."  See 38 U.S.C.A. § 7104(c).  A 50 percent evaluation was warranted for considerable impairment of ability to establish or maintain effective or favorable relationships with people, and by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.  A 70 percent rating was warranted when the ability to establish and maintain effective or favorable relationships with people was severely impaired and the psychoneurotic symptoms were of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  A 100 percent rating was warranted when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; there were totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or the veteran was demonstrably unable to obtain or retain employment.  The Board notes that each of the aforementioned three criteria for a 100 percent rating is an independent basis for granting a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).

During the course of the appeal, the Veteran's psychiatric disorder was also evaluated pursuant to 9502 (psychological factors affecting gastrointestinal condition)-9421 (somatic symptom disorder).  38 C.F.R. § 4.27 (hyphenated Diagnostic Codes are used when a rating under one code requires use of an additional Diagnostic Code to identify the basis for the rating assigned).  Diagnostic Code 9421 is part of the revised criteria for psychiatric disorders, which as detailed below are inapplicable to the instant appeal.  Former Diagnostic Code 9502 directed that psychological factors affecting gastrointestinal reaction was to be evaluated under the General Rating Formula for Psychoneurotic Disorders, as outlined above.  38 C.F.R. § 4.132 (1996).  Note (2) under former Diagnostic Code 9502 provided that when two diagnoses, one organic and the other psychological or psychoneurotic, are presented covering the organic and psychiatric aspects of a single disability entity, only one percentage evaluation will be assigned under the appropriate diagnostic code determined by the rating board to represent the major degree of disability.  In the present case, the RO determined that the predominant disability was the psychiatric aspect and the condition was rated according to the General Rating Formula for Psychoneurotic Disorders. 

The Board notes that the schedular criteria for psychiatric disorders were revised, effective November 7, 1996, resulting in the renumbering of the applicable regulatory provisions and the deletion of the specific listing for psychological factors affecting gastrointestinal reaction.  See 61 Fed. Reg. 52,700 (Oct. 8, 1996); 38 C.F.R. § 4.130.  Under the revised criteria, when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436   (2002). 

More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In other words, 
§ 4.130 contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

When a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, the Board must determine whether the intervening change is more favorable to the veteran, and, if the amendment is more favorable, apply that provision to rate the disability for periods from and after the effective date of the regulatory change.  In addition, the Board must apply the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 2000).

The Board previously determined in a January 2009 decision the rating criteria as in effect prior to November 7, 1996 were more favorable to the Veteran, as they required less specific symptoms and were more general than those of the revised criteria.  The Board continues to find this to be the case.

The Board notes that various records are on file detailing the impairment caused by the acquired psychiatric disorder during the pendency of this case including statements from the Veteran, his testimony at the October 1998 RO hearing, medical treatment records, VA examination reports, and the October 2015 statement from Dr. T.  

In pertinent part, the record reflects that the Veteran was divorced; lived alone; retired from his job as an inspector at Chrysler Motors in the 1970s; that he subsequently worked as a real estate agent until 1998; and that he has not engaged in substantially gainful employment since that time.

The Board also notes that the Veteran was assigned various global assessment of functioning (GAF) scores during the pendency of this case.  Such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  He was assigned a GAF score of 65 at an October 1996 VA examination; a GAF score of 70 on a January 1997 VA examination; a March 1997 psychiatric evaluation from T. P., M.D., includes a GAF of 60; and a September 1997 VA examination includes a GAF of 75.  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See Diagnostic and Statistical Manual of Mental Disorders (DSM) (which has been adopted by the VA in 38 C.F.R. 
§§ 4.125, 4.130).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

Despite the foregoing, the Board observes that other evidence of record reflects the Veteran's acquired psychiatric disorder more nearly approximated the type of considerable impairment contemplated by a 50 percent evaluation under the former criteria.  In his statements and hearing testimony, the Veteran related multiple examples of problems with his work as a real estate agent due to his psychiatric symptoms.  In a December 1996 statement, he advanced that his purported symptomatology prevented him from working in the stressful environments required for good jobs.  In a December 1997 statement, he reported that his "work efficiency and ability to perform occupational task[s] is reduced to zero."  Moreover, a December 1997 statement from A. Y., reported that he had supervised the Veteran in a real estate agent position for 15 years; that he had observed the Veteran had exhibited a marked change in his work performance over the preceding two to three years; and that the Veteran was no longer able to perform the duties of a real estate agent.  

The Board further notes that in the October 2015 statement, E.M.T., Ph.D., CRC, opined, based upon review of the Veteran's pertinent records, that from October 2 1996 until 1998 his symptoms more closely approached the 50 percent rating due to such symptoms as flattened affect, impairment of short- and long term memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Although Dr. E.M.T. expressed this opinion in terms of the revised criteria in effect since November 1996, the rationale provided does tend to reflect the Veteran's psychiatric disorder more nearly approximated a 50 percent rating under the former criteria.  

In view of the foregoing, the competent medical evidence of record is at least in equipoise as to whether the Veteran's psychiatric disorder warranted a rating of 50 percent for the period from October 2, 1996.  Accordingly, he is entitled to a 50 percent rating for this period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

With respect to the contention a 70 percent rating is warranted from 1998, the Board observes that Dr. E.M.T. also opined in the October 2015 statement that from 1998 until he was awarded TDIU in 2014, the Veteran's symptoms more closely resembled a 70 percent rating wherein he had near continuous depression, unprovoked irritability, difficulty in adapting to stressful circumstances and an inability to maintain effective relationships.  Again, this opinion is expressed in terms of the symptomatology associated with the revised criteria, but the underlying rationale is also indicative of a 70 percent rating under the old criteria.  

The Board acknowledges that GAF scores assigned during the period from 1998 to September 2014 continued to predominantly be in the 60 to 75 range.  For example, a February 2000 VA examination assigned a GAF of 75; a January 2003 evaluation from a Dr. T.P. assigned a GAF score of 60; a February 2005 VA examination assigned a GAF of 70; statements from Dr. T.P. in 2007 assigned a GAF of 60; and VA examinations in January 2008 and July 2011 assigned a GAF of 65.  However, the record indicates that at least some of the higher GAF scores were based upon the Veteran's history, rather than current impairment.  For example, the February 2000 VA examiner noted that the Veteran had mild impairment of social functioning as was reflected by his 30 years of employment with the Chrysler Corporation and 20 years in the real estate profession.  As already noted, the Veteran stopped working as a real estate agent in 1998, prior to the date of this examination.  
The Board also notes that in a March 2007 Order, the Court effectuated a Joint Motion for Remand (JMR) that contended, in essence, that the February 2005 VA examination was inadequate.  Similarly, a February 2010 Court Order effectuated a JMR which contended that the January 2008 VA examination, as well as a September 2008 addendum, were inadequate.  The Board also previously determined in April 2013 that the July 2011 VA examination was not adequate for resolution of this case.

The Board further notes that a February 2014 VA medical opinion concluded, in pertinent part, that the Veteran's psychiatric symptoms did not affect his ability to hold gainful employment "under minimal stress."  This indicates that the Veteran's psychiatric disorder would result in considerable industrial impairment if there was more than minimal stress.  Moreover, the Veteran's statements and hearing testimony reflects increasing difficulty in dealing with stress throughout the pendency of this case.  A September 2014 Disability Benefits Questionnaire completed by Dr. E.M.T. found his symptoms included difficulty in adapting to stressful circumstances, including work or a worklike setting.

The Board also takes note that a statement from A.Y. dated October 1, 1998, informed the Veteran of his termination as a real estate agent with A.Y.'s firm.  The Veteran emphasized this letter as part of his October 1998 testimony, and the record indicates he has not engaged in substantially gainful employment since that time.  

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds it was factually ascertainable from October 1, 1998, that his acquired psychiatric disorder more nearly approximated than not the former criteria for a 70 percent rating.

As already stated, the Veteran's current contentions, to include as advanced in his attorney's May 2016 Written Brief Presentation, are that he is entitled to a 50 percent rating from October 2, 1996; and a 70 percent rating from 1998.  He does not contend, and the evidence does not otherwise reflect, that he is entitled to higher ratings for these periods.

Legal Criteria and Analysis - TDIU

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of one service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

In light of the Board's findings above, he now has a combined rating of 60 percent from October 2, 1996; and a combined rating of 70 percent from October 1, 1998.  See 38 C.F.R. § 4.25.  Thus, he first meets the schedular standards for consideration of a TDIU from October 1, 1998.  38 C.F.R. §§ 3.340, 4.16(a).  Granted, this does not preclude the Veteran from being assigned a TDIU on an extraschedular basis prior to that date, the Board reiterates that the record reflects the Veteran was employed as a real estate agent until October 1, 1998.  He does not contend, and the evidence does not reflect, that he was unable to secure or follow a substantially gainful occupation prior to October 1, 1998.

In this case, the Veteran has contended and provided supporting evidence that he could not continue working due to his psychiatric disorder, to include stomach problems he attributed to this disability as they increased during periods of stress.  
The Board further notes Dr. E.M.T. opined in the October 2015 statement that based upon the Veteran's education, training, past work experience and level of symptoms from 1998 until the present, he was not a viable rehabilitation candidate nor was he capable of sustaining substantial gainful work activity.  This opinion, as well as the underlying rationale, is consistent with the legal requirements for the assignment of a TDIU.  Moreover, the Board finds that it is consistent with the other competent and credible evidence of record pertaining to this matter.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a TDIU is warranted from October 1, 1998, and no earlier.

ORDER

A 50 percent rating for anxiety reaction with PTSD and somatizing personality manifestation is granted from October 2, 1996, subject to the law and regulations governing the payment of monetary benefits.  

A 70 percent rating for anxiety reaction with PTSD and somatizing personality manifestation is granted from October 1, 1998, subject to the law and regulations governing the payment of monetary benefits.  

A TDIU is granted from October 1, 1998, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


